Citation Nr: 0303869	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-02 963	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $8047.60.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel
INTRODUCTION

The veteran had active service from June 1965 to March 1974 
and from March 1977 to December 1983.  He also had some 
unverified periods of service prior to June 1965 and between  
March  1974 and March 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in St. Petersburg, Florida.  

A hearing was held on November 5, 2002, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a member of the Board 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.


FINDINGS OF FACT

1.  The veteran failed to promptly and properly report to VA 
his separation and then divorce from A. J. for many years 
while he continued to negotiate the additional monies he 
received for having her as his dependent; he did so with the 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and with resulting loss to the 
government.  

2.  The veteran's actions resulted in the creation of the 
overpayment at issue.


CONCLUSION OF LAW

Waiver of recovery of an overpayment in the amount of 
$8047.60 of the veteran's compensation benefits is precluded 
by a finding of bad faith on the part of the veteran.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.965(b) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), are relevant to chapter 51 of 
title 38 of the United States Code and do not apply in waiver 
of overpayment cases which are governed by chapter 53.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Background

In February 1984, the veteran applied for VA compensation 
benefits.  At that time, he indicated that he was married to 
B. S. and had 2 children.  

In February 1984, the veteran was granted service connection 
for hypertension and low back strain.  The combined rating 
was 10 percent.  In an August 1989 rating decision, service 
connection was granted for psoriasis.  The combined rating 
was increased to 20 percent.  In a November 1989 rating 
decision, service connection was granted for psoriatic 
arthritis.  The combined rating was increased to 40 percent.  

Thereafter, in a December 1989 letter, the veteran was 
advised that included in his compensation award were benefits 
for his dependents.  Enclosed with the notification letter 
was VA Form 21-8764 which notified the veteran that veterans 
having a 30 percent or more service-connected condition may 
be entitled to additional compensation benefits for a spouse 
and unmarried children of a certain age.  It further informed 
him that he was to inform VA of any change in the status of 
his dependents.

In February 1990, B. S. filed a claim for an apportionment of 
the veteran's VA benefits, indicating that she and the 
veteran were divorced.  In a March 1990 letter, the veteran 
was notified that VA proposed to reduce his compensation 
benefits effective the first month after his divorce.  He was 
requested to furnish a copy of the divorce decree as well as 
updated dependency information.  Thereafter, in conjunction 
with her claim for an apportionment of the veteran's 
benefits, B. S. furnished a copy of the divorce decree which 
showed that the veteran and B. S. divorced in January 1986.

In May 1990, the RO received from the veteran VA Form 21-
686c, Declaration of Status of Dependents, in which the 
veteran revealed that he had married A. J. in April 1987.  
The veteran later testified at a personal hearing with regard 
to the apportionment claim filed by B. S. and indicated that 
he was divorced from B. S. and was remarried to A. J. 

In an April 1991 rating decision, the veteran was granted an 
increased rating.  His new combined rating was 80 percent.  
In a May 1991 rating decision, entitlement to a total 
disability rating based on individual unemployability (TDIU) 
was established effective April 1991.  Eligibility for 
Chapter 35 dependents' educational assistance benefits was 
also established.  In a June 1991 letter, the veteran was 
notified that included in his compensation award were 
benefits for his spouse and a child.  He was notified that it 
was his obligation to notify VA immediately if there was any 
change in the number or status of his dependents and that 
failure to promptly notify VA of dependency changes would 
result in the creation of an overpayment.  He was again 
provided a VA Form 21-8764.  In August 1991, a VA Form 21-
0595d (NR), Social Security Number Solicitation, was received 
in which the veteran indicated that he had 4 children and was 
married to A. J. 

In February 1998, a VA Form 21-0538, Status of Dependents 
Questionnaire, was received from the veteran.  In pertinent 
part, he listed A. J. as his spouse.  He checked the 
affirmative box for being married.  

In November 2000, correspondence was received from the 
veteran in which he included a copy of his marriage 
certificate to D. M., which showed that they were married in 
May 2000.  In a May 2001 VA Form 21-686c, the veteran 
indicated that he and A. J. were divorced in June 1994 and 
that he married D. M. in May 2000.  He included a copy of his 
divorce decree.  

In an August 2001 letter, the veteran was notified, in 
pertinent part, that VA was retroactively reducing his VA 
compensation benefits effective July 1, 1994, to reflect his 
divorce from A. J. and that an overpayment may be created.  

In October 2001, a financial status report was received from 
the veteran which showed that his net monthly income exceeded 
his net monthly expenses by approximately $364.  In addition, 
the veteran submitted a statement in which he related that A. 
J. had abandoned him and had taken monies and property.  He 
indicated that his attempts to locate her were futile, and he 
was not aware of her divorce from him until December 1999 
when she finally gave the veteran a copy of the divorce 
decree.  

Thereafter, the RO determined that the retroactive adjustment 
in the veteran's benefits resulted in an overpayment.  
Although the initial figure was over $13,000, that figure was 
erroneous.  An audit showed that the overpayment was 
$8047.60.  The veteran requested a waiver of the recovery of 
that debt.  His request was sent to the Committee.  

In a November 2001 decision, the Committee determined that 
the veteran's failure to timely notify VA of his change in 
marital status from A. J. constituted bad faith; thus, waiver 
was precluded by law.  

In support of his claim, the veteran testified at a hearing 
before the Board in November 2002.  At that time, the veteran 
alleged that he did not act in bad faith in not notifying VA 
that he was no longer married to A. J.  He reiterated that 
she left him, that she took their monies, and that she did 
not timely notify him that she had gotten a divorce.  He 
asserted that he contacted personnel at his local RO at that 
time but was told that he could not do anything until he had 
proof of the divorce.  Also, he stated that a service 
organization representative told him the same thing.  
Secondly, he asserted that he was not in a financial position 
to repay the debt.  
Analysis

VA law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.965(b).  For misrepresentation, there must be 
willful misrepresentation of a material fact or willful 
failure to disclose a material fact.  The misrepresentation 
must be more than non-willful or mere inadvertence.  38 
C.F.R. §§ 1.962(b), 1.965(b).  "Bad faith" refers to 
"unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense."  38 C.F.R. § 1.965(b)(2).  
Conduct by a claimant undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and with resulting loss to the government is required for a 
showing of bad faith.  Id.; see also Richards v. Brown, 9 
Vet. App. 255, 257-58 (1996).

The veteran maintains that A. J. abandoned him and had taken 
monies and property.  He indicates that his attempts to 
locate her were futile and that he was not aware of her 
divorce from him until December 1999 when she finally gave 
the veteran a copy.  However, the Board notes that the 
divorce decree, dated in June 1994, reflects that the 
veteran, the defendant in the divorce action, was personally 
served with a copy of the Summons and Complaint of the 
divorce action as provided by the Rules of Civil Procedure of 
the state in which the divorce action was filed.  Moreover, 
it is clear that the veteran and A. J. were separated for 
some time prior to their divorce.  The veteran never notified 
VA in writing of his separation.  Although he asserts that he 
contacted personnel at his local RO at that time and was told 
that he could not do anything until he had proof of the 
divorce, the Board notes that there is no documentation of 
any contact between the veteran and VA regarding a change in 
his dependency status with regard to A. J., until May 1990.  
In addition, even if the veteran was provided information by 
VA personnel, erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  

Similarly, with regard to his assertion that a service 
organization representative also told him that he could not 
do anything regarding his VA benefits until he had proof of 
the divorce, the Board notes that VA is, of course, not 
responsible for the errors or misunderstandings of the agent 
of a claimant.  Further, in a VA Form 21-0538, Status of 
Dependents Questionnaire, dated in January 1998 and received 
by the RO in February 1998, the veteran indicated that he and 
A. J. were still married.  Even if the veteran was not aware 
that A. J. had divorced him at that time - although the June 
1994 divorce decree indicates otherwise -- he was 
nevertheless aware, obviously, that they were no longer 
residing together.  The veteran did not notify VA at that 
time, on that form, that he and A. J. were separated.  There 
is a place on the form for the veteran to make remarks 
regarding his dependency declaration.  He failed to do so.  
The veteran indicated that he did not know until December 
1999 that A. J. had divorced him, but there is no 
documentation that he provided the divorce decree at that 
time, either.  The veteran did not notify VA of his change in 
marital status until November 1990, when he notified VA that 
he had married D. M.

A review of the record shows that the veteran was notified in 
December 1989 and June 1991 that he was receiving additional 
benefits in his compensation award for his spouse.  He was 
informed that it was his responsibility to notify VA promptly 
of any changes in his dependency status.  He was provided 
additional notifications in two VA Forms 21-8764.  The Board 
notes that the veteran and B. S. divorced in 1986.  At that 
time, the veteran failed to notify VA that his dependency 
status changed.  This change was not discovered until B. S. 
filed a claim for an apportionment of his benefits.  
Nevertheless, the RO did not take action at that time against 
the veteran for his failure to promptly notify VA.

The Board finds that the veteran failed in his obligation to 
notify VA of his change in marital status to A. J. just as he 
had failed to notify VA of his change in marital status to B. 
S. before that time.  Instead, the veteran continued to 
negotiate the additional monies provided to him by VA for A. 
J.  Although the veteran asserts that he notified VA, as 
noted, there is no documentation of this notification.  
Further, the veteran then must have known, as he should have 
known, that he was not in fact entitled to additional monies.  
By failing to promptly notify VA of his separation and then 
divorce from A. J. and by keeping those monies that he was 
not entitled to receive, the veteran acted in bad faith.  
38 C.F.R. § 1.965(b)(2).  Despite the clear notifications by 
the RO, the veteran deliberately withheld pertinent 
information and negotiated monies that he was not entitled to 
receive.  

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran 
intended to seek an unfair advantage with VA by his failure 
to properly notify VA of his separation and then divorce and 
by negotiating payments that were excess of what he was 
entitled to receive.  Since the veteran was notified that any 
failure to promptly advise VA of changes in his dependency 
status might result in the creation of any overpayment, he 
knew the likely consequences of his actions.  Moreover, his 
dealings with VA resulted in a financial loss to the 
government.  38 C.F.R. § 1.965(b)(2).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence establishes that the veteran 
acted in bad faith.  In so concluding, the Board notes that, 
although the veteran has contended that repayment of the debt 
would cause financial hardship, when the overpayment of VA 
benefits results from bad faith on the part of the veteran, 
waiver of the debt is precluded by law, regardless of the 
veteran's current financial status or any of the other 
elements of the standard of equity and good conscience.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).


ORDER

Waiver of recovery of an overpayment in the amount of 
$8047.60 of the veteran's compensation benefits is precluded 
by a finding of bad faith on the part of the veteran.  The 
appeal is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

